DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 13-17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9, 11-12, 14-15, 19, 23-28, 30, and 37-38 of U.S. Patent No. 6,867,067 (hereinafter “the ‘067 patent”) in view of U.S. Patent Appl. Publ. No. 2011/0171812 to Letertre, et al. (hereinafter “Letertre”) and further in view of International Patent Appl. Publ. No. WO 2016/104291A1 to Akiyama, et al. (“Akiyama”) and further in view of a publication to S.A. Kukushkin, et al. entitled "Separation of III-N/SiC epitaxial hetoerostructure from a Si substrate and their transfer to other substrate types," Semiconductors, Vol. 51, No. 3, pp. 396-401 (March 16, 2017) (“Kukushkin”).  U.S. Patent Appl. Publ. No. 2018/0265360 is the U.S. national stage entry of Akyama and is used as an English language translation thereof.  
Regarding claims 1, 3, 6, and 15, claims 1, 5-9, 11-12, 14-15, 19, 23-28, 30, and 37-38 of the ‘067 patent recites substantially all of the limitations recited in claims 1, 3, 6, and 15 of the instant application, but do not explicitly recite that the monocrystalline seed is SiC-6H and the monocrystalline layer is AlN.  However, in Figs. 2A-C and Example 2 in ¶¶[0087]-[0094] Letertre teaches a method in which a working layer (30) is grown on a seed layer (12) with ¶[0093] specifically teaching that the working layer (30) may be comprised of AlN and ¶[0014] teaching that the semiconductor material layer is epitaxially deposited on the nucleation layer.  Then in Figs. 2A-F and ¶¶[0041]-[0089] as well as elsewhere throughout the entire reference Akiyama teaches an analogous method of transferring a SiC epitaxial layer to a handle substrate (12).  This is achieved by initially forming an ion implant region (2) in a monocrystalline SiC handle substrate (1).  In ¶[0045] Akiyama specifically teaches that the single crystal SiC substrate (1) may be comprised of 6H-SiC.  Thus, a person of ordinary skill in the art would look to the teachings of Akiyama and would readily recognize that the monocrystalline seed layer (12) utilized in the method of Letertre may be comprised of 6H-SiC with the motivation for doing so being to utilize a SiC polytype having the crystal structure (i.e., stacking sequence) and surface lattice parameter necessary for a particular application.  In this case the use of 6H-SiC as the monocrystalline seed layer in the method of Letertre would involve nothing more than the use of a known material according to its intended use.  Use of a known material based on its suitability for its intended use has been held to support a prima facie determination of obviousness.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1947).  See also MPEP 2144.07.  
Claims 1, 5-9, 11-12, 14-15, 19, 23-28, 30, and 37-38 of the ‘067 patent also do not recite that the carrier substrate comprises a detachable interface buried within the carrier substrate.  However, in the Abstract, Figs. 1-5, and Sections 2-4 at pp. 397-400 as well as elsewhere throughout the entire reference Kukushkin teaches an analogous method of growing Group III-nitride on silicon substrates through the use of a silicon carbide (SiC) buffer layer which facilitates separation of the Group III-nitride from the underlying substrate in order to form a free standing Group III nitride crystal.  The SiC buffer layer is deposited on a Si(111) wafer from SiH4 and CO precursor gases to a thickness of 100 nm before deposition of an AlN layer or GaN/AlN multilayer.  In Fig. 5 and Section 4 Kukushkin teaches that removal of the Group III-nitride layer(s) is facilitated by immersion in an acid solution which etches the Si at the Si-SiC interface and permits delamination of the Group III-nitride layer(s) from the Si substrate.  Etching and delamination is promoted due to the presence of a large number of pores in the buried Si-SiC interfacial region which are rapidly filled with the acid which then etches the Si and permits separation in only a few minutes.  Thus, a person of ordinary skill in the art would look to the teachings of Kukushkin and would be inclined to form a SiC buffer layer on the Si handle substrate in the method of Letertre and Akiyama with the motivation for doing so being to promote adhesion between the SiC seed layer and the Si handle substrate prior to growth of the AlN material and then facilitate the complete and speedy release of the AlN crystal to form a free-standing substrate after the completion of epitaxial growth by forming a buried detachable interface between the SiC buffer layer and the Si handle substrate.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, claims 1 and 19 of the ‘067 patent do not recite all of the limitations recited in claim 2 of the instant application.  However, in ¶[0055] Letertre teaches that ions may be implanted to a depth of 200 to 1,000 nm which necessarily forms a monocrystalline seed layer having the same thickness range.  
Regarding claims 4-5, claims 2 and 20 of the ‘067 patent recite substantially all of the limitations recited in claims 4-5 of the instant application.  
Regarding claim 7, claims 1 and 19 of the ‘067 patent do not recite all of the limitations recited in claim 7 of the instant application.  However, in Figs. 2A-C and Example 2 in ¶¶[0087]-[0094] Letertre teaches that the detached seed layer (12) may be joined to the support substrate (20) by molecular adhesion at an adhesion interface (16).  
Regarding claim 13, claims 1 and 19 of the ‘067 patent do not recite all of the limitations recited in claim 13 of the instant application.  However, in ¶[0055] Letertre teaches that ions may be implanted to a depth of 200 to 1,000 nm which necessarily forms a monocrystalline seed layer having the same thickness range.   
Regarding claim 14, claims 1 and 19 of the ‘067 patent do not recite all of the limitations recited in claim 14 of the instant application.  However, in ¶[0055] Letertre teaches that ions may be implanted to a depth of 200 to 1,000 nm which necessarily forms a monocrystalline seed layer having the same thickness range.  
Regarding claim 16, claims 1 and 19 of the ‘067 patent do not recite all of the limitations recited in claim 16 of the instant application.  However, in Figs. 2B-C and ¶¶[0087]-[0094] Letertre teaches that the source substrate (10) may be detached along the weakened zone (14) by mechanical or thermal stresses.  
Regarding claim 17, claims 1 and 19 of the ‘067 patent do not recite all of the limitations recited in claim 17 of the instant application.  However, in Figs. 2A-C and Example 2 in ¶¶[0087]-[0094] Letertre teaches that the detached seed layer (12) may be joined to the support substrate (20) by molecular adhesion at an adhesion interface (16).
Regarding claim 19, claims 1 and 19 of the ‘067 patent do not recite all of the limitations recited in claim 19 of the instant application.  However, in Fig. 2E and ¶¶[0087]-[0094] Letertre teaches that the support substrate (20) is detached along the adhesion interface (16); see also ¶[0092] which teaches that detaching steps may include applying a mechanical stress or laser irradiation stresses.  Alternatively, see Fig. 5, Section 2 on p. 397, and section 4 on pp. 398-400 of Kukushkin which teach that the detachable interface is detached by chemical etching.  

Claims 8-9 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19 of the ‘067 patent in view of Letertre and further in view of Akiyama and still further in view of Kukushkin and even further in view of U.S. Patent Appl. Publ. No. 2013/0119401 to D’Evelyn, et al. (“D’Evelyn”).  
Regarding claim 8, claims 1 and 19 of of the ‘067 patent do not explicitly recite that the monocrystalline seed layer of SiC-6H is present in the form of a plurality of tiles each transferred to the carrier substrate of silicon material.  However, in Figs. 1-11 and ¶¶[0020]-[0089] as well as elsewhere throughout the entire reference D’Evelyn teaches a method of producing a larger merged crystal from a plurality of smaller seed crystals (109) which have been transferred to a handle substrate (117) by detachment along a weakened zone (133) formed in a crystal (131) (see Fig. 1J) in order to form a tiled arrangement (see Figs. 3A-D) for the growth of a merged crystal (see Figs. 7A-D).  Thus a person of ordinary skill in the art would look to the teachings of D’Evelyn and would be motivated to form a tiled arrangement of a plurality of the monocrystalline 6H-SiC seed crystals on the Si carrier substrate recited in claim 19 of the ‘038 patent in order to form a larger-sized, but high quality single crystal for the production of electronic and/or optoelectronic devices thereupon.
Regarding claim 9, claims 1 and 19 of the ‘067 patent do not explicitly recite that the carrier substrate of silicon material comprises a detachable interface configured to be detached by means of a laser debonding technique and/or chemical attack and/or by means of mechanical stress.  However, in Fig. 2E and ¶¶[0087]-[0094] Letertre teaches that the support substrate (20) is detached along the adhesion interface (16); see also ¶[0092] which teaches that detaching steps may include applying a mechanical stress or laser irradiation stresses.  Alternatively, see Fig. 5, Section 2 on p. 397, and section 4 on pp. 398-400 of Kukushkin which teach that the detachable interface is detached by chemical etching.  
Regarding claim 18, claims 1 and 19 of the ‘067 patent do not explicitly recite that the monocrystalline seed layer of SiC-6H is present in the form of a plurality of tiles each transferred to the carrier substrate of silicon material.  However, in Figs. 1-11 and ¶¶[0020]-[0089] as well as elsewhere throughout the entire reference D’Evelyn teaches a method of producing a larger merged crystal from a plurality of smaller seed crystals (109) which have been transferred to a handle substrate (117) by detachment along a weakened zone (133) formed in a crystal (131) (see Fig. 1J) in order to form a tiled arrangement (see Figs. 3A-D) for the growth of a merged crystal (see Figs. 7A-D).  Thus a person of ordinary skill in the art would look to the teachings of D’Evelyn and would be motivated to form a tiled arrangement of a plurality of the monocrystalline 6H-SiC seed crystals on the Si carrier substrate recited in claim 19 of the ‘038 patent in order to form a larger-sized, but high quality single crystal for the production of electronic and/or optoelectronic devices thereupon.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 7,646,038 (hereinafter “the ‘038 patent”) in view of International Patent Appl. Publ. No. WO 2016/104291A1 to Akiyama, et al. (“Akiyama”) and further in view of a publication to S.A. Kukushkin, et al. entitled "Separation of III-N/SiC epitaxial hetoerostructure from a Si substrate and their transfer to other substrate types," Semiconductors, Vol. 51, No. 3, pp. 396-401 (March 16, 2017). (“Kukushkin”).  U.S. Patent Appl. Publ. No. 2018/0265360 is the U.S. national stage entry of Akyama and is used as an English language translation thereof.   
Regarding claim 10, claim 19 of the ‘038 patent recites substantially all of the limitations recited in claim 10 of the instant application, but does not recite that the detached layer is a monocrystalline seed layer of 6H-SiC.  However, in Figs. 2A-F and ¶¶[0041]-[0089] as well as elsewhere throughout the entire reference Akiyama teaches an analogous method of transferring a SiC epitaxial layer to a handle substrate (12).  This is achieved by initially forming an ion implant region (2) in a monocrystalline SiC handle substrate (1).  In ¶[0045] Akiyama specifically teaches that the single crystal SiC substrate (1) may be comprised of 6H-SiC.  Thus, a person of ordinary skill in the art would look to the teachings of Akiyama and would readily recognize that the monocrystalline seed layer may be comprised of 6H-SiC with the motivation for doing so being to utilize a SiC polytype having the crystal structure (i.e., stacking sequence) and surface lattice parameter necessary for a particular application.  In this case the use of 6H-SiC as the monocrystalline seed layer would involve nothing more than the use of a known material according to its intended use.  Use of a known material based on its suitability for its intended use has been held to support a prima facie determination of obviousness.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1947).  See also MPEP 2144.07.  
Claim 19 of the ‘038 patent also does not recite that the carrier substrate comprises a detachable interface buried within the carrier substrate.  However, in the Abstract, Figs. 1-5, and Sections 2-4 at pp. 397-400 as well as elsewhere throughout the entire reference Kukushkin teaches an analogous method of growing Group III-nitride on silicon substrates through the use of a silicon carbide (SiC) buffer layer which facilitates separation of the Group III-nitride from the underlying substrate in order to form a free standing Group III nitride crystal.  The SiC buffer layer is deposited on a Si(111) wafer from SiH4 and CO precursor gases to a thickness of 100 nm before deposition of an AlN layer or GaN/AlN multilayer.  In Fig. 5 and Section 4 Kukushkin teaches that removal of the Group III-nitride layer(s) is facilitated by immersion in an acid solution which etches the Si at the Si-SiC interface and permits delamination of the Group III-nitride layer(s) from the Si substrate.  Etching and delamination is promoted due to the presence of a large number of pores in the buried Si-SiC interfacial region which are rapidly filled with the acid which then etches the Si and permits separation in only a few minutes.  Thus, a person of ordinary skill in the art would look to the teachings of Kukushkin and would be inclined to form a SiC buffer layer on the Si handle substrate in the method of Letertre and Akiyama with the motivation for doing so being to promote adhesion between the SiC seed layer and the Si handle substrate prior to growth of the AlN material and then facilitate the complete and speedy release of the AlN crystal to form a free-standing substrate after the completion of epitaxial growth by forming a buried detachable interface between the SiC buffer layer and the Si handle substrate.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of the ‘038 patent in view of Akiyama and further in view Kukushkin and still further in view of U.S. Patent Appl. Publ. No. 2013/0119401 to D’Evelyn, et al. (“D’Evelyn”).  
Regarding claim 11, claim 19 of the ‘038 patent does not explicitly recite that the monocrystalline seed layer of SiC-6H is present in the form of a plurality of tiles each transferred to the carrier substrate of silicon material.  However, in Figs. 1-11 and ¶¶[0020]-[0089] as well as elsewhere throughout the entire reference D’Evelyn teaches a method of producing a larger merged crystal from a plurality of smaller seed crystals (109) which have been transferred to a handle substrate (117) by detachment along a weakened zone (133) formed in a crystal (131) (see Fig. 1J) in order to form a tiled arrangement (see Figs. 3A-D) for the growth of a merged crystal (see Figs. 7A-D).  Thus a person of ordinary skill in the art would look to the teachings of D’Evelyn and would be motivated to form a tiled arrangement of a plurality of the monocrystalline 6H-SiC seed crystals on the Si carrier substrate recited in claim 19 of the ‘038 patent in order to form a larger-sized, but high quality single crystal for the production of electronic and/or optoelectronic devices thereupon.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of the ‘038 patent in view of Akiyama and further in view Kukushkin and still further in view of U.S. Patent Appl. Publ. No. No. 2011/0171812 to Letertre, et al. (hereinafter “Letertre”).  
Regarding claim 12, claim 19 of the ‘038 patent does not explicitly recite that the silicon material includes a detachable interface configured to be detached by means of a laser debonding technique and/or chemical attack and/or by means of mechanical stress.  However, in Fig. 2E and ¶¶[0087]-[0094] Letertre teaches an embodiment in which the support substrate (20) is detached along the adhesion interface (16).  In ¶[0092] Letertre further teaches that detaching steps may include applying a mechanical stress or laser irradiation stresses.  Alternatively, see Fig. 5, Section 2 on p. 397, and section 4 on pp. 398-400 of Kukushkin which teach that the detachable interface is detached by chemical etching.  Thus, a person of ordinary skill in the art would look to the teachings of Letertre and/or Kukushkin and would readily recognize that the detachable surface recited in claim 19 of the ‘038 patent may be formed by applying a mechanical stress or a laser irradiation stress.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-7, 10, 12-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2011/0171812 to Letertre, et al. (hereinafter “Letertre”) in view of International Patent Appl. Publ. No. WO 2016/104291A1 to Akiyama, et al. (“Akiyama”) and further in view of a publication to S.A. Kukushkin, et al. entitled "Separation of III-N/SiC epitaxial hetoerostructure from a Si substrate and their transfer to other substrate types," Semiconductors, Vol. 51, No. 3, pp. 396-401 (March 16, 2017). (“Kukushkin”).  U.S. Patent Appl. Publ. No. 2018/0265360 is the U.S. national stage entry of Akyama and is used as an English language translation thereof.  
Regarding claim 1, Letertre teaches a process for producing a monocrystalline layer of AIN material (see, e.g., the Abstract, Figs. 1-4, and entire reference), comprising:
transferring a monocrystalline seed layer of SiC material to a carrier substrate of silicon (see, e.g., Figs. 2A-C and Example 2 in ¶¶[0087]-[0094] which teach transferring a monocrystalline seed layer (12) from a source substrate (10) to a support substrate (20) with ¶[0087] specifically teaching that the seed layer may be comprised of SiC and ¶[0016] teaching that the support may consist of Si) and
epitaxially growing the monocrystalline layer of AIN material on the monocrystalline seed layer of SiC material (see, e.g., Figs. 2A-C and Example 2 in ¶¶[0087]-[0094] which teach the growth of a working layer (30) on the seed layer (12) with ¶[0093] specifically teaching that the working layer (30) may be comprised of AlN).
Letertre does not explicitly teach that the seed layer is 6H-SiC.  However, in Figs. 2A-F and ¶¶[0041]-[0089] as well as elsewhere throughout the entire reference Akiyama teaches an analogous method of transferring a SiC epitaxial layer to a handle substrate (12).  This is achieved by initially forming an ion implant region (2) in a monocrystalline SiC handle substrate (1).  In ¶[0045] Akiyama specifically teaches that the single crystal SiC substrate (1) may be comprised of 6H-SiC.  Thus, a person of ordinary skill in the art would look to the teachings of Akiyama and would readily recognize that the monocrystalline seed layer (12) utilized in the method of Letertre may be comprised of 6H-SiC with the motivation for doing so being to utilize a SiC polytype having the crystal structure (i.e., stacking sequence) and surface lattice parameter necessary for a particular application.  In this case the use of 6H-SiC as the monocrystalline seed layer in the method of Letertre would involve nothing more than the use of a known material according to its intended use.  Use of a known material based on its suitability for its intended use has been held to support a prima facie determination of obviousness.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1947).  See also MPEP 2144.07.  
Letertre and Akiyama do not explicitly teach that the carrier substrate comprises a detachable interface buried within the carrier substrate.  However, in the Abstract, Figs. 1-5, and Sections 2-4 at pp. 397-400 as well as elsewhere throughout the entire reference Kukushkin teaches an analogous method of growing Group III-nitride on silicon substrates through the use of a silicon carbide (SiC) buffer layer which facilitates separation of the Group III-nitride from the underlying substrate in order to form a free standing Group III nitride crystal.  The SiC buffer layer is deposited on a Si(111) wafer from SiH4 and CO precursor gases to a thickness of 100 nm before deposition of an AlN layer or GaN/AlN multilayer.  In Fig. 5 and Section 4 Kukushkin teaches that removal of the Group III-nitride layer(s) is facilitated by immersion in an acid solution which etches the Si at the Si-SiC interface and permits delamination of the Group III-nitride layer(s) from the Si substrate.  Etching and delamination is promoted due to the presence of a large number of pores in the buried Si-SiC interfacial region which are rapidly filled with the acid which then etches the Si and permits separation in only a few minutes.  Thus, a person of ordinary skill in the art would look to the teachings of Kukushkin and would be inclined to form a SiC buffer layer on the Si handle substrate in the method of Letertre and Akiyama with the motivation for doing so being to promote adhesion between the SiC seed layer and the Si handle substrate prior to growth of the AlN material and then facilitate the complete and speedy release of the AlN crystal to form a free-standing substrate after the completion of epitaxial growth by forming a buried detachable interface between the SiC buffer layer and the Si handle substrate.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Letertre teaches that the monocrystalline seed layer has a thickness of less than 10 m (see, e.g., ¶[0055] which teaches that ions may be implanted to a depth of 200 to 1,000 nm which necessarily forms a monocrystalline seed layer having the same thickness range).  
Regarding claim 3, Letertre teaches that transferring the monocrystalline seed layer of SiC-6H material to the carrier substrate of silicon comprises joining a monocrystalline substrate of SiC-6H material to the carrier substrate followed by thinning the monocrystalline substrate of SiC-6H material (see, e.g., Figs. 2A-C and Example 2 in ¶¶[0087]-[0094] which teach transferring the monocrystalline seed layer (12) from a monocrystalline SiC source substrate (10) to a support substrate (20) by bonding the source substrate (10) to the support substrate (20) and then thinning the source substrate by detaching along a weakened zone (14) formed by ion implantation such that the seed layer (12) is transferred to the support substrate (20)).  
Regarding claim 4, Letertre teaches that thinning the monocrystalline substrate of SiC-6H material comprises forming a weakened zone delimiting a portion of the monocrystalline substrate of SiC-6H material intended to be transferred to the carrier of silicon (see, e.g., Figs. 2A-C and Example 2 in ¶¶[0087]-[0094] which teach transferring the monocrystalline seed layer (12) from a monocrystalline SiC source substrate (10) to a support substrate (20) by bonding the source substrate (10) to the support substrate (20) and then thinning the source substrate by detaching along a weakened zone (14) formed by ion implantation such that the seed layer (12) is transferred to the support substrate (20)).
Regarding claim 5, Letertre teaches that forming the weakened zone comprises implanting atomic and/or ionic species into the monocrystalline substrate of SiC-6H material (see, e.g., Figs. 2A-C and Example 2 in ¶¶[0087]-[0094] which teach transferring the monocrystalline seed layer (12) from a monocrystalline SiC source substrate (10) to a support substrate (20) by bonding the source substrate (10) to the support substrate (20) and then thinning the source substrate by detaching along a weakened zone (14) formed by ion implantation such that the seed layer (12) is transferred to the support substrate (20)).
Regarding claim 6, Letertre teaches that thinning the monocrystalline substrate of SiC-6H material comprises detaching at the weakened zone and transferring the portion of the monocrystalline substrate of SiC-6H material to the carrier substrate of silicon (see, e.g., Figs. 2A-C and Example 2 in ¶¶[0087]-[0094] which teach transferring the monocrystalline seed layer (12) from a monocrystalline SiC source substrate (10) to a support substrate (20) by bonding the source substrate (10) to the support substrate (20) and then thinning the source substrate by detaching along a weakened zone (14) formed by ion implantation such that the seed layer (12) is transferred to the support substrate (20)).  
Regarding claim 7, Letertre teaches that joining the monocrystalline substrate of SiC-6H material to the carrier substrate comprises joining the monocrystalline substrate of SiC-6H material to the carrier substrate by molecular adhesion (see, e.g., Figs. 2A-C and Example 2 in ¶¶[0087]-[0094] which teach that the detached seed layer (12) is joined to the support substrate (20) by molecular adhesion at an adhesion interface (16)).  
Regarding claim 10, Letertre teaches a substrate for epitaxial growth of a monocrystalline layer of AlN material comprising a monocrystalline seed layer of SiC material on a carrier substrate of silicon (see, e.g., Figs. 2A-C and Example 2 in ¶¶[0087]-[0094] which teach a composite substrate formed by transferring a monocrystalline seed layer (12) from a source substrate (10) to a support substrate (20) and growing a working layer (30) onto the seed layer (12) with ¶[0087] specifically teaching that the seed layer may be comprised of SiC, ¶[0016] teaching that the support may consist of Si, and ¶[0093] specifically teaching that the working layer (30) may be comprised of AlN).  
Letertre does not explicitly teach that the seed layer is 6H-SiC.  However, in Figs. 2A-F and ¶¶[0041]-[0089] as well as elsewhere throughout the entire reference Akiyama teaches an analogous method of transferring a SiC epitaxial layer to a handle substrate (12).  This is achieved by initially forming an ion implant region (2) in a monocrystalline SiC handle substrate (1).  In ¶[0045] Akiyama specifically teaches that the single crystal SiC substrate (1) may be comprised of 6H-SiC.  Thus, a person of ordinary skill in the art would look to the teachings of Akiyama and would readily recognize that the monocrystalline seed layer (12) utilized in the method of Letertre may be comprised of 6H-SiC with the motivation for doing so being to utilize a SiC polytype having the crystal structure (i.e., stacking sequence) and surface lattice parameter necessary for a particular application.  In this case the use of 6H-SiC as the monocrystalline seed layer in the method of Letertre would involve nothing more than the use of a known material according to its intended use.  Use of a known material based on its suitability for its intended use has been held to support a prima facie determination of obviousness.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1947).  See also MPEP 2144.07.  
Letertre and Akiyama do not explicitly teach that the carrier substrate comprises a detachable interface buried within the carrier substrate.  However, in the Abstract, Figs. 1-5, and Sections 2-4 at pp. 397-400 as well as elsewhere throughout the entire reference Kukushkin teaches an analogous method of growing Group III-nitride on silicon substrates through the use of a silicon carbide (SiC) buffer layer which facilitates separation of the Group III-nitride from the underlying substrate in order to form a free standing Group III nitride crystal.  The SiC buffer layer is deposited on a Si(111) wafer from SiH4 and CO precursor gases to a thickness of 100 nm before deposition of an AlN layer or GaN/AlN multilayer.  In Fig. 5 and Section 4 Kukushkin teaches that removal of the Group III-nitride layer(s) is facilitated by immersion in an acid solution which etches the Si at the Si-SiC interface and permits delamination of the Group III-nitride layer(s) from the Si substrate.  Etching and delamination is promoted due to the presence of a large number of pores in the buried Si-SiC interfacial region which are rapidly filled with the acid which then etches the Si and permits separation in only a few minutes.  Thus, a person of ordinary skill in the art would look to the teachings of Kukushkin and would be inclined to form a SiC buffer layer on the Si handle substrate in the method of Letertre and Akiyama with the motivation for doing so being to promote adhesion between the SiC seed layer and the Si handle substrate prior to growth of the AlN material and then facilitate the complete and speedy release of the AlN crystal to form a free-standing substrate after the completion of epitaxial growth by forming a buried detachable interface between the SiC buffer layer and the Si handle substrate.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 12, Letertre and Kukushkin teach that the detachable interface is configured to be detached by means of a laser debonding technique and/or chemical attack and/or by means of mechanical stress (see, e.g., Fig. 2E and ¶¶[0087]-[0094] of Letertre which teach that the support substrate (20) is detached along the adhesion interface (16); see also ¶[0092] which teaches that detaching steps may include applying a mechanical stress or laser irradiation stresses; alternatively, see Fig. 5, Section 2 on p. 397, and section 4 on pp. 398-400 of Kukushkin which teach that the detachable interface is detached by chemical etching). 
Regarding claim 13, Letertre teaches that the monocrystalline seed layer has a thickness of less than 2 m (see, e.g., ¶[0055] which teaches that ions may be implanted to a depth of 200 to 1,000 nm which necessarily forms a monocrystalline seed layer having the same thickness range).
Regarding claim 14, Letertre teaches that the monocrystalline seed layer has a thickness of less than 0.2 m (see, e.g., ¶[0055] which teaches that ions may be implanted to a depth of 200 to 1,000 nm which necessarily forms a monocrystalline seed layer having the same thickness range).
Regarding claim 15, Letertre teaches that transferring the monocrystalline seed layer of SiC-6H material to the carrier substrate of silicon comprises joining a monocrystalline substrate of SiC-6H material to the carrier substrate followed by thinning the monocrystalline substrate of SiC-6H material (see, e.g., Figs. 2A-C and Example 2 in ¶¶[0087]-[0094] which teach transferring the monocrystalline seed layer (12) from a monocrystalline SiC source substrate (10) to a support substrate (20) by bonding the source substrate (10) to the support substrate (20) and then thinning the source substrate by detaching along a weakened zone (14) formed by ion implantation such that the seed layer (12) is transferred to the support substrate (20)).
Regarding claim 16, Letertre teaches that detaching at the weakened zone comprises applying a thermal and/or mechanical stress to the weakened zone (see, e.g., Figs. 2B-C and ¶¶[0087]-[0094] which teach that the source substrate (10) may be detached along the weakened zone (14) by mechanical or thermal stresses).  
Regarding claim 17, Letertre teaches that joining the monocrystalline substrate of SiC-6H material to the carrier substrate comprises joining the monocrystalline substrate of SiC- 6H material to the carrier substrate by molecular adhesion (see, e.g., Figs. 2A-C and Example 2 in ¶¶[0087]-[0094] which teach that the detached seed layer (12) is joined to the support substrate (20) by molecular adhesion at an adhesion interface (16)).
Regarding claim 19, Letertre and Kukushkin teach that the detachable interface is configured to be detached by means of a laser debonding technique and/or chemical attack and/or by means of mechanical stress (see, e.g., Fig. 2E and ¶¶[0087]-[0094] of Letertre which teach that the support substrate (20) is detached along the adhesion interface (16); see also ¶[0092] which teaches that detaching steps may include applying a mechanical stress or laser irradiation stresses; alternatively, see Fig. 5, Section 2 on p. 397, and section 4 on pp. 398-400 of Kukushkin which teach that the detachable interface is detached by chemical etching).

Claims 8-9, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letertre in view of Akiyama and further in view of Kukushkin and still further in view of U.S. Patent Appl. Publ. No. 2013/0119401 to D’Evelyn, et al. (“D’Evelyn”).  
Regarding claim 8, Letertre, Akiyama, and Kukushkin do not explicitly teach that the monocrystalline seed layer of SiC-6H material is in the form of a plurality of tiles each transferred to the carrier substrate of silicon.  However, in Figs. 1-11 and ¶¶[0020]-[0089] as well as elsewhere throughout the entire reference D’Evelyn teaches a method of producing a larger merged crystal from a plurality of smaller seed crystals (109) which have been transferred to a handle substrate (117) by detachment along a weakened zone (133) formed in a crystal (131) (see Fig. 1J) in order to form a tiled arrangement (see Figs. 3A-D) for the growth of a merged crystal (see Figs. 7A-D).  Thus a person of ordinary skill in the art would look to the teachings of D’Evelyn and would be motivated to form a tiled arrangement of a plurality of the monocrystalline 6H-SiC seed crystals on the Si carrier substrate as taught by Letertre, Akiyama, and Kukushkin in order to form a larger-sized, but high quality single crystal for the production of electronic and/or optoelectronic devices thereupon. 
Regarding claim 9, Letertre and Kukushkin teach that the detachable interface is configured to be detached by means of a laser debonding technique and/or chemical attack and/or by means of mechanical stress (see, e.g., Fig. 2E and ¶¶[0087]-[0094] of Letertre which teach that the support substrate (20) is detached along the adhesion interface (16); see also ¶[0092] which teaches that detaching steps may include applying a mechanical stress or laser irradiation stresses; alternatively, see Fig. 5, Section 2 on p. 397, and section 4 on pp. 398-400 of Kukushkin which teach that the detachable interface is detached by chemical etching).
Regarding claim 11, Letertre, Akiyama, and Kukushkin do not explicitly teach that the monocrystalline seed of SiC-6H material is present in the form of a plurality of tiles.  However, in Figs. 1-11 and ¶¶[0020]-[0089] as well as elsewhere throughout the entire reference D’Evelyn teaches a method of producing a larger merged crystal from a plurality of smaller seed crystals (109) which have been transferred to a handle substrate (117) by detachment along a weakened zone (133) formed in a crystal (131) (see Fig. 1J) in order to form a tiled arrangement (see Figs. 3A-D) for the growth of a merged crystal (see Figs. 7A-D).  Thus a person of ordinary skill in the art would look to the teachings of D’Evelyn and would be motivated to form a tiled arrangement of a plurality of the monocrystalline 6H-SiC seed crystals on the Si carrier substrate as taught by Letertre and Akiyama in order to form a larger-sized, but high quality single crystal for the production of electronic and/or optoelectronic devices thereupon.
Regarding claim 18, Letertre, Akiyama, and Kukushkin do not explicitly teach that the monocrystalline seed layer of SiC-6H material is in the form of a plurality of tiles each transferred to the carrier substrate of silicon.  However, in Figs. 1-11 and ¶¶[0020]-[0089] as well as elsewhere throughout the entire reference D’Evelyn teaches a method of producing a larger merged crystal from a plurality of smaller seed crystals (109) which have been transferred to a handle substrate (117) by detachment along a weakened zone (133) formed in a crystal (131) (see Fig. 1J) in order to form a tiled arrangement (see Figs. 3A-D) for the growth of a merged crystal (see Figs. 7A-D).  Thus a person of ordinary skill in the art would look to the teachings of D’Evelyn and would be motivated to form a tiled arrangement of a plurality of the monocrystalline 6H-SiC seed crystals on the Si carrier substrate as taught by Letertre and Akiyama in order to form a larger-sized, but high quality single crystal for the production of electronic and/or optoelectronic devices thereupon.

Response to Arguments
Applicant's arguments filed September 22, 2022, have been considered, but are not persuasive.  
Applicant has amended independent claims 1 to recite “a carrier substrate of silicon” instead of “a carrier substrate of silicon material” and specifically argues that since Kukushkin teaches that the detachable interface is disposed between the SiC buffer layer and the Si handle substrate, there is no teaching or suggestion that the detachable interface of Kukushkin is buried within the Si handle substrate.  See applicant’s 9/22/2022 reply, pp. 5-18.  Applicant’s argument is noted, but is unpersuasive as it is based upon features which are not claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case the removal of the word “material” from the recitation of a “carrier substrate of silicon material” does not then mean that the carrier substrate consists of silicon.  Since the specification does not provide an explicit definition for a “carrier of silicon,” its recitation in claims 1 and 10 merely means that the carrier substrate must be comprised of silicon.  In this regard, the teachings of Kukushkin read upon independent claims 1 and 10 because the entirety of the carrier substrate which is made up of both the Si base substrate and the SiC buffer layer is comprised of Si and, hence, is a “carrier substrate of silicon” as claimed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714